Title: Treasury Department Circular to the Collectors of the Customs, [8–12] July 1791
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs



Treasury DepartmentJuly [8–12] 1791.
Sir,

In consequence of two questions lately proposed to me, the first upon the impost Act., and the 2nd. upon the 41 section of the Collection law, I signify to you my opinion on the following points.
1st. That the teas called “Young Hyson” and “Hyson skin,” are not subject to the duties which, in the several cases are laid on Hyson, but to those only which are imposed on other Green teas; namely twenty Cents, if from China and India in Ships or vessels of the United States. Upon inquiry it appears to me that those teas are not in mercantile language comprehended under the denomination of Hyson; and from inferiority of quality & lowness of price they are not within the spirit of the duties on Hyson.
2ndly. That any merchant who imported teas during the year 1790, and prior to the 4th of August in that year and whose bonds for the duties upon such teas have not expired on paying the duties upon such as have been sold may deposit the residue, with an allowance of further credit not exceeding in the whole eighteen months, pursuant to the 41st. section of the Collection Law. In order to this the identity of the teas ought to be ascertained to the satisfaction of the Collector; In some cases, perhaps, this may be done by comparing the marks of the Chests &ca. with documents in the Office. Where this fails, the Oaths of the parties may be received and it is reasonable and proper that they should be required, as well as the production of such original documents, invoices &ca. as may be in their power.
This being an indulgence susceptible of abuse, it is confided that it will not be allowed without due caution and competent evidence.
I am, Sir,   Your obedt. servant
